Citation Nr: 0631343	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  05-31 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a mouth 
injury, to include periodontal disease, for compensation 
purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from February 1943 to 
December 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
this decision, the RO only addressed the issue of entitlement 
to service connection for periodontal disease, claimed as a 
mouth injury, for compensation purposes only. It informed the 
veteran that a copy of his claim was being forwarded to VA's 
Dental Clinic Eligibility Section for a determination 
regarding eligibility for dental treatment.  Accordingly, the 
only issue before the Board is that which the RO addressed in 
the January 2005 denial, i.e., entitlement to service 
connection for periodontal disease, claimed as a mouth 
injury, for compensation purposes only. 

In October 2005 the veteran withdrew his request for a Board 
hearing.  In December 2005 the Board remanded the issue for 
further development.  

In December 2005, the Board granted the veteran's motion to 
advance the appeal on the docket for good cause shown under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's periodontal disease is not a disease or 
injury under the meaning of applicable law and regulations 
for VA compensation purposes.

2.  The competent medical evidence reflects that the 
veteran's missing teeth are replaceable, and nothing 
indicates that his loss of teeth have resulted in loss of 
substance of the body of the maxilla or mandible.  




CONCLUSION OF LAW

Service connection for residuals of a mouth injury, to 
include periodontal disease, for compensation purposes is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.381, 4.150 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the August 2004 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
August 2004 VCAA letter the appellant was advised of the 
types of evidence VA would assist him in obtaining, as well 
as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the August 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran prior to the rating decision on appeal.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Regardless of whether the veteran was provided notice of the 
types of evidence necessary to establish a disability rating 
or effective date for the issue on appeal, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that there is a 
preponderance of the evidence against the veteran's claim, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 



Analysis

The veteran asserts that during service, in July 1944, he was 
shot in combat, ran for cover, received additional injury and 
a tooth came out.  The veteran claims he was sent to a 
hospital in England for recovery and noticed that 1-2 teeth 
were missing from his upper mouth.  Service medical records 
revealed that on his February 1943 induction examination, the 
veteran had no mouth or gum abnormalities and no teeth 
defects.  He was noted to be missing teeth numbers 6 and 9 on 
the right and no missing teeth on the left.  August 1944 and 
December 1944 service medical records showed that the veteran 
was missing teeth numbers 8, 6 and 16 on the right and number 
16 on the left.  A September 1945 service medical record 
showed that the veteran was admitted to a medical facility in 
September 1945 for "dental."  During his December 1945 
separation examination, the veteran had a normal mouth and 
gums and no dental prosthesis.  He was missing teeth numbers 
8, 6 and 16 on the right and number 16 on the left.  

The veteran has argued that he has outstanding service dental 
records, to include a document he signed upon separation 
regarding unfinished dental work.  A letter was received from 
the National Personnel Records Center indicating that some of 
the veteran's service medical records could have been 
possibly destroyed in the 1973 fire.  

An April 2004 VA record provided a diagnosis of periodontal 
disease and shows that the veteran wore dentures and reported 
that he needed four teeth replaced.  The veteran was afforded 
a VA examination in June 2006.  The claims folder was 
reviewed in conjunction with the examination.  The examiner 
found that the veteran had only 4 teeth, wears maxillary 
complete denture and mandibular removable partial denture 
that fit well.  (While the examiner noted that service dental 
records from August 1944 to December 1944 did not show any 
missing teeth, a review of these records did indicate missing 
teeth as discussed above.)  In providing a diagnosis, the 
examiner noted that there is no record of dental trauma in 
service and opined that the veteran may have lost 1-2 teeth 
from trauma while on active duty; the veteran did not have 
compensable dental conditions such as loss of teeth due to 
loss of substance of the body of the maxilla or mandible; the 
veteran did not exhibit a dental condition which is 
complicating a medical condition currently being treated by 
VA; and the veteran may have lost 1-2 teeth from trauma while 
on active duty and the lost the remainder of his maxillary 
and mandibular teeth from dental caries and periodontal 
disease due to poor oral hygiene.  

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  In addition to the 
general regulations regarding service connection, VA 
regulations provide a compensable rating for loss of teeth 
due to the loss of substance of the body or the maxilla or of 
the mandible when there is no loss of continuity, when the 
loss of masticatory surface cannot be restored by suitable 
prosthesis, and with loss of all the upper anterior teeth 
missing, with all of the lower anterior teeth missing, or 
with loss of all the upper and lower teeth on one side.  38 
C.F.R. § 4.150, Diagnostic Code 9913.  It is noted that the 
rating only applies to bone loss through trauma or disease 
such as osteomyelitis and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling. 

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease are not 
disabling, and may be considered service connected solely for 
the purpose of establishing eligibility for VA outpatient 
dental treatment.  38 C.F.R. § 3.381(a).  Therefore the 
veteran is barred by law from being granted service 
connection for periodontal disease for compensation purposes.  

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

The veteran's service records show that his military 
occupational specialty was that of a tank driver during World 
War II and his decorations include the Purple Heart.  His 
discharge record (DD Form 214) shows that he was wounded in 
action in France in July 1944.  Thus the veteran's Purple 
Heart along with his allegations about what occurred during 
combat should be accepted, per 38 U.S.C.A. § 1154(b) as they 
are consistent with the circumstances of service as evidenced 
by his service records discussed above.  Thus the Board finds 
that the veteran lost teeth due to trauma in service.  While 
it is unclear which specific teeth the veteran lost during 
service, the evidence has demonstrated that the veteran lost 
at least 2 teeth during service.  However, the Board also 
finds that the veteran's missing teeth have been replaced by 
suitable prosthesis.  This is evident in the April 2004 VA 
record and June 2006 VA examination, which reported the 
veteran wore maxillary complete denture and mandibular 
removable partial denture.

As noted above, treatable carious teeth and replaceable 
missing teeth are not considered to be disabling conditions 
for compensation purposes.  38 C.F.R. § 3.381; See also 
Simington v. West, 11 Vet. App. 41, 44 (1998) holding that 
when an appellant's lost teeth are replaceable missing teeth 
the only issue is whether service connection for treatment 
purposes may be granted.  Accordingly, the Board concludes 
that the claim for disability compensation for a dental 
disorder, to specifically include missing teeth, must be 
denied.

The Board further notes that the post-service records are 
negative for any of the dental disorders listed under 
38 C.F.R. § 4.150; the medical evidence does not indicate the 
veteran has loss of substance of body of maxilla or mandible 
without loss of continuity.  

As there is a preponderance of evidence against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran. Accordingly, the benefit-of-the-doubt rule is not 
applicable and the claim is denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


